DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 Nov 2020, 16 Dec 2021 and 18 April 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference B12 (EP 1 800 930 A1) of the IDS dated 18 April 2022 is strikethrough because a copy has not been provided to the Examiner.
Claim Objections
Claims 13-14 are objected to because of the following informalities:
Claim 13 recites the limitation “one of both of” in line 3 which should likely read “one or both of”.
Claim 14 is written to depend on itself.  Claim 14 should likely depend on Claim 13, and will be interpreted as depending on Claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrey et al (US 8,443,820)
Regarding Claim 10, Ulrey et al disclose a motor vehicle (Col 1, lines 6-8) having a pressure vessel system (Figures 1-3).  The vehicle comprising: 
a plurality of pressure vessels (20A-20D in Figures 1-3), 
wherein at least one first pressure vessel of the plurality of pressure vessels is arranged in a first region of the motor vehicle (for example 20A; Col 1, lines 6-8; Figures 1-3), 
at least one second pressure vessel of the plurality of pressure vessels is arranged in a second region of the motor vehicle (for example 20B; Col 1, lines 6-8; Figures 1-3; where since the first and the second pressure vessel do not occupy the same space, they are inherently arranged in different regions of the motor vehicle), and 
the motor vehicle is configured to remove fuel from the pressure vessel system in such a manner that, when a filling level or a limit temperature of the at least one first pressure vessel is equal to or less than a removal limit value of the at least one first pressure vessel corresponding to a lower filling level limit or a limit temperature of the at least one first pressure vessel, fuel is drawn from the least one second pressure vessel when the at least one second pressure vessel has a higher filling level (Columns 5 and 6 discuss the removal of fuel from the pressure vessels such that when a pressure in the line (Pline in Col 5, lines 36-55; where Pline is the filling level of the first pressure vessel when only the first pressure vessel is open (Col 5, lines 35-41) is equal or less than the removal limit value (Preg; Col 5, lines 36-55), fuel is then drawn from the at least second pressure vessel when the second pressure vessel has a high filling level (Col 6, lines 4-9).  
Regarding Claim 15, Ulrey et al disclose where the pressure vessel system is configured to remove the fuel substantially exclusively from the first pressure vessel until the filling level or the limit temperature of the at least one first pressure vessel is equal to or less than the removal limit value (Col 5, lines 17-22).  
Regarding Claim 16, Ulrey et al disclose where the motor vehicle is configured to remove fuel from the at least one first pressure vessel and simultaneously to remove fuel from the at least one second pressure vessel when an overall fuel rate to be supplied to an energy converter by the pressure vessel system is greater than a maximum fuel supply rate of the at least one first pressure vessel (Col 5, lines 36-40 and Col 6, lines 4-9 disclose releasing fuel from more than one pressure vessel at the same time until Pline is greater or equal to Preg).  
Regarding Claim 17, Ulrey et al disclose where the motor vehicle is configured to predictively determine the filling limit value of the pressure vessel system on the basis of one or more of user-related data, historical vehicle data, geoinformation, and user inputs (Col 5, lines 36-41 discloses where the filling limit value (Preg) is a set-point pressure of the electronic system, which is thereby a user input (in at least the pressure set-point is set at the factory for use of the fueling system of the motor vehicle)).  
Regarding Claim 18, Ulrey et al disclose an operating method for a motor vehicle having a pressure vessel system (Col 1, lines 6-8 and Figures 1-3).
The pressure vessel system comprises 
a plurality of pressure vessels (20A-20D in Figures 1-3), 
at least one first pressure vessel of the plurality of pressure vessels is arranged in a first region of the motor vehicle (for example 20A; Col 1, lines 6-8; Figures 1-3), and 
at least one second pressure vessel of the plurality of pressure vessels is arranged in a second region of the motor vehicle (for example 20B; Col 1, lines 6-8; Figures 1-3; where since the first and the second pressure vessel do not occupy the same space, they are inherently arranged in different regions of the motor vehicle), 
comprising the act of: 
removing fuel from the pressure vessel system in such a manner that, when a filling level or a limit temperature of the at least one first pressure vessel is equal to or less than a removal limit value of the at least one first pressure vessel corresponding to a lower filling level limit or a limit temperature of the at least one first pressure vessel, fuel is drawn from the least one second pressure vessel when the at least one second pressure vessel has a higher filling level (Columns 5 and 6 discuss the removal of fuel from the pressure vessels such that when a pressure in the line (Pline in Col 5, lines 36-55; where Pline is the filling level of the first pressure vessel when only the first pressure vessel is open (Col 5, lines 35-41) is equal or less than the removal limit value (Preg; Col 5, lines 36-55), fuel is then drawn from the at least second pressure vessel when the second pressure vessel has a high filling level (Col 6, lines 4-9).  
Regarding Claim 20, Ulrey et al disclose an operating method for a motor vehicle having a pressure vessel system (Col 1, liens 6-8 and Figures 1-3).
The pressure vessel system comprises 
a plurality of pressure vessels (20A-20D in Figures 1-3), 
at least one first pressure vessel of the plurality of pressure vessels is arranged in a first region of the motor vehicle (for example 20A; Col 1, lines 6-8; Figures 1-3), and 
at least one second pressure vessel of the plurality of pressure vessels is arranged in a second region of the motor vehicle (for example 20B; Col 1, lines 6-8; Figures 1-3; where since the first and the second pressure vessel do not occupy the same space, they are inherently arranged in different regions of the motor vehicle), 
comprising the acts of: 
removing fuel from the at least one first pressure vessel when a filling level or a limit temperature of the at least one first pressure vessel is greater than a removal limit value of the at least one first pressure vessel corresponding to a lower filling level limit or a limit temperature of the at least one first pressure vessel (Columns 5 and 6 discuss the removal of fuel from the pressure vessels such that when a pressure in the line is greater than the removal limit (Pline in Col 5, lines 36-55; where Pline is the filling level of the first pressure vessel when only the first pressure vessel is open (Col 5, lines 35-41) and is greater than Preg where the lower limit is result of the pressure vessel already in use); 
when the filling level or the limit temperature of the at least one first pressure vessel is equal to or less than the removal limit value of the at least one first pressure vessel corresponding to the lower filling level limit or the limit temperature of the at least one first pressure vessel, fuel is drawn from the least one second pressure vessel when the at least one second pressure vessel has a higher filling level (when the Pline of the at least one pressure vessel is equal or less than the removal limit value (Preg; Col 5, lines 36-55), fuel is then drawn from the at least second pressure vessel when the second pressure vessel has a high filling level (Col 6, lines 4-9); and 
when an overall fuel rate to be supplied to an energy converter by the pressure vessel system is greater than a maximum fuel supply rate of the at least one first pressure vessel, removing fuel from the at least one second pressure vessel in an amount that is sufficient to meet the overall fuel rate to the supplied to the energy converter (thereby resulting in the combination of fuel of one or more pressure vessels as disclosed at Col 5, lines 36-44 as supplied to the energy converter (fuel injectors (36 in Figure 1) or fuel cell (40 in Figure 2)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et al (US 8,443,820) in view of Mori et al (US 2012/0291902).
Regarding Claim 12, Ulrey et al disclose all essential elements of the current invention as discussed above, except for where the first region has a higher intrusion probability than the second region.  
Mori et al teach a pressure vessel system (Figures 1-2) for a motor vehicle (Figure 1) with a plurality of pressure vessels (50 and 52), wherein at least one first pressure vessel of the plurality of pressure vessels is arranged in a first region of the motor vehicle (50 in Figure 1), and at least one second pressure vessel of the plurality of pressure vessels is arranged in a second region of the motor vehicle (52 in Figure 1), and where the first region has a higher intrusion probability than the second region (being closer to the rear of the vehicle as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulrey et al to incorporate the teachings of Mori et al to provide for where the first region has a higher intrusion probability than the second region.  Doing so would be combining prior art elements according to known methods (the locations of the pressure vessels within a motor vehicle as taught by Mori et al with the fuel disbursement system of pressure vessels within a motor vehicle as disclosed by Ulrey et al) to yield predictable results (to provide safety for the tank that is not depleted first; and provide for the first tank to empty to be more at risk of intrusion before the second tank, thereby resulting is a lower chance of rupture in the fuller tank).
Regarding Claim 13, Ulrey et al disclose all essential elements of the current invention as discussed above, except for where the at least one first pressure vessel is one or both of at least partially arranged one of both of behind a rear seat bench of the motor vehicle and at least partially behind a rear axle of the motor vehicle, and at least partially accommodated in at least one sills of the motor vehicle.  
Mori et al teach a pressure vessel system (Figures 1-2) for a motor vehicle (Figure 1) with a plurality of pressure vessels (50 and 52), wherein at least one first pressure vessel of the plurality of pressure vessels is arranged in a first region of the motor vehicle (50 in Figure 1), and at least one second pressure vessel of the plurality of pressure vessels is arranged in a second region of the motor vehicle (52 in Figure 1), and where the at least one first pressure vessel is at least partially arranged behind a rear seat bench of the motor vehicle (50 in Figure 1; Paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulrey et al to incorporate the teachings of Mori et al to provide for where the at least one first pressure vessel is at least partially arranged behind a rear seat bench of the motor vehicle.  Doing so would be combining prior art elements according to known methods (the locations of the pressure vessels within a motor vehicle as taught by Mori et al with the fuel disbursement system of pressure vessels within a motor vehicle as disclosed by Ulrey et al) to yield predictable results (to provide safety for the tank that is not depleted first; and provide for the first tank to empty to be at risk of intrusion before the second tank, thereby resulting is a lower chance of rupture in the fuller tank).
Regarding Claim 14, Ulrey et al disclose all essential elements of the current invention as discussed above, except for where the at least one second pressure vessel is one or both of at least partially arranged in front of the at least one first pressure vessel, and at least partially arranged between one or both of the sills and at least partially in a center tunnel of the motor vehicle.  
Mori et al teach a pressure vessel system (Figures 1-2) for a motor vehicle (Figure 1) with a plurality of pressure vessels (50 and 52), wherein at least one first pressure vessel of the plurality of pressure vessels is arranged in a first region of the motor vehicle (50 in Figure 1), and at least one second pressure vessel of the plurality of pressure vessels is arranged in a second region of the motor vehicle (52 in Figure 1), and where the at least one second pressure vessel is at least partially arranged in front of the at least one first pressure vessel (52 in Figure 1; Paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulrey et al to incorporate the teachings of Mori et al to provide for where the at least one second pressure vessel is at least partially arranged in front of the at least one first pressure vessel.  Doing so would be combining prior art elements according to known methods (the locations of the pressure vessels within a motor vehicle as taught by Mori et al with the fuel disbursement system of pressure vessels within a motor vehicle as disclosed by Ulrey et al) to yield predictable results (to provide safety for the tank that is not depleted first; and provide for the first tank to empty to be at risk of intrusion before the second tank, thereby resulting is a lower chance of rupture in the fuller tank).
Allowable Subject Matter
Claim 19 is allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is indicated as allowed for claiming, along with the entirety of the claim limitations, “filling the pressure vessel system with fuel such that when a filling limit value of an overall filling level of the pressure vessel system is reached or exceeded, the at least second pressure vessel has a higher filling level than the first pressure vessel”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 11 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the motor vehicle is configured such that during filling of the pressure vessel system with fuel, when a filling limit value of an overall filling level of the pressure vessel system is reached or exceeded, the at least second pressure vessel has a higher filling level than the first pressure vessel”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schwan et al (US 7,426,935); Dossow (US 8,608,202); Yoshida et al (US 9,252,440).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753